DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 1-26 are directed to a "computer-readable storage medium." Applicant describes a computer readable medium by giving an open-ended list on Paragraph [0062] of the specification: "Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus" A "computer-readable storage medium" is not explicitly or deliberately defined to include only the non-transitory embodiments listed on Paragraph [0062]. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010). See MPEP 2111.01. Signals are nothing but the physical characteristics of a form of energy, and as such is nonstatutory natural phenomena. See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept.20, 2007)(slip. op. at 18)("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' ... Thus, such a signal cannot be patentable subject matter."). Thus, claims 1-26 are rejected under 35 U.S.C. 101 because, giving the claims their broadest reasonable interpretation, the claimed "computer-readable storage medium" encompasses non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund et al. (US 20190332900 A1, hereinafter Sjolund), in view of Wang et a. (US 20180227585 A1, hereinafter Wang), further in view of Gokmen (US 20180075338 A1).

Regarding Claim 1, Sjolund teaches an encoding system stored on a computer readable storage medium (Sjolund, Paragraph [0012], a system ( e.g., a computing system) for operation of a modality-agnostic imaging processing model, includes encode the imaging data [0013], a machine-readable medium or other storage device, which provides the instructions to implement, perform, or coordinate the electronic operations for these techniques and system configurations),
wherein the encoding system is manufactured by a process comprising (Sjolund, Paragraph [0012], a system ( e.g., a computing system) for operation of a modality-agnostic imaging processing model, includes: processing circuitry comprising):
obtaining training content that comprises a plurality of examples (Sjolund, Paragraph [0004], Most state-of-the-art methods for machine learning in medical imaging can be summarized as function approximation; training data consisting of input-output pairs of some type);
initializing an autoencoder that comprises (Sjolund, Paragraph [0009], The present disclosure also includes examples of encoder models (including variational autoencoder models implemented by a neural network):
 an encoding portion that comprises a neural network having a plurality of paths (Sjolund, Paragraph [0024], [0033], FIG. 8 illustrates data processing operations performed by a neural network of a variational autoencoder, employed in an exemplary encoding process for generating a latent representation of an imaging input. obtain data for training all paths of a trained model),
where the encoding portion receives an input and generates a plurality of tensors at each of the paths (Sjolund, Paragraph [0010], fusing the encoded imaging data, by mapping the respective latent representations to a fused latent representation of the encoded imaging data, such that the mapping conserves respective latent variables <read on plurality of tensors> corresponding to a spatial representation of the respective latent representations),
and a decoding portion that comprises a neural network having a plurality of paths that correspond to the paths of the encoding portion (Sjolund, Paragraph [0025], FIGS. 9 and 10 illustrate data processing operations performed by neural networks of a respective encoder and decoder, employed in an exemplary encoding process for generating and using a latent representation of an imaging input; [0143], the input (1210) can be converted by the encoder (1220) to a fused latent representation (1230), and can also be converted back by the decoder (1240)),
where the decoding portion receives the plurality of tensors at the corresponding plurality of paths and reconstructs the input therefrom (Sjolund, Paragraph [0036], an encoding step of a processing technique is used to map each input datum to a shared latent representation. This is followed by a fusion step, in which all the resulting data points are reduced to a single data point. This produces a unified representation. By passing the unified representation through a decoding step, the input data can be (approximately) reconstructed.  [0106], The encoder E takes data as input and maps it to a latent variable z <read on tensors>, while the decoder D takes the latent variable z and reconstructs the input from it);
[[ for each of a plurality of the examples of the training content: selecting a quality level;
selecting one or more corresponding paths through the encoder and decoder portions of the autoencoder based on the selected quality level; ]]
repeatedly backpropagating one or more error terms obtained from a loss function to update a set of parameters of the autoencoder (Sjolund, Paragraph [0140], The decoder is constructed by two blocks of convolutional layers and activation layers. A skip connection may be established between the input and output of each block to enhance the gradient flow for backpropagation. It is noted since it’s repeatedly backpropagating for each block),
the backpropagating performed only through the selected paths (Sjolund, Paragraph [0140], A skip connection may be established between the input and output of each block to enhance the gradient flow for backpropagation),
wherein the loss function comprises: a reconstruction loss indicating a dissimilarity between the input and the reconstructed input (Sjolund, Paragraph [0145], The L2 reconstruction loss was also replaced by segmentation loss in the cost function),
and an encoding loss indicating a length of a bitstream generated by compressing information about the one or more tensors output by the encoding portion; and stopping the backpropagation after the loss function satisfies a criteria; and storing the set of parameters of the encoding portion of the autoencoder on the computer readable storage medium as parameters of the encoding system (Sjolund, Paragraph [0012], [0038], a storage medium comprising instructions, which when executed by the at least one processor, cause the processor to: process imaging data produced from a medical imaging modality; encode the imaging data to a latent representation based on a defined data encoding; perform mapping of the encoded imaging data to a common latent representation, that conserves respective latent variables corresponding to a spatial representation of the latent representation; the configuration, use, and output of such variational autoencoders, and the fashion in which encoding and decoding from a variational autoencoder may be used to map to a latent space for multiple types or modes of modalities), wherein the encoding system is configured to receive an input and produce one or more tensors using the stored parameters (Sjolund, Paragraph [0039], the following exemplary implementations of the encoding and decoding steps are described with use of a neural network, but other choices of processing algorithms are usable. Accordingly, the following infrastructure enables a flexible approach for training, processing, and outputting in suitable variations <read on one or more tensors> of imaging data types. [0010], mapping conserves respective latent variables corresponding to a spatial representation of the respective latent representations; training a model for medical imaging processing, using the fused latent representation of the encoded imaging data; and outputting the trained model, the model adapted to produce an output from subsequent medical imaging data according to the training using the fused latent representation). [[ and where the encoding system further comprises a bitstream generator that is coupled to output a compressed bitstream representing the one or more tensors generated by the encoding system using the stored parameters. ]]	Sjolund does not explicitly disclose for each of a plurality of the examples of the training content: selecting a quality level; selecting one or more corresponding paths through the encoder and decoder portions of the autoencoder based on the selected quality level; and an encoding loss indicating a length of a bitstream generated by compressing information about the one or more tensors output by the encoding portion; and stopping the backpropagation after the loss function satisfies a criteria; and where the encoding system further comprises a bitstream generator that is coupled to output a compressed bitstream representing the one or more tensors generated by the encoding system using the stored parameters.
	However, Wang teaches for each of a plurality of the examples of the training content (Wang, Paragraph [0075], the training frames could have background content with little change in color within the frame, foreground objects with edges, screen casting content, etc. Different characteristics allow the training frames, when encoded, to provide a variety of training data for different block sizes):  selecting a quality level (Wang, Paragraph [0077], [0133], for a training frame thus results in training data that considers different encoding options or parameters for the same input content (e.g., the input frame). The multi-level error control scheme proposed herein controls quality loss); selecting one or more corresponding paths through the encoder and decoder portions of the autoencoder based on the selected quality level (Wang, Paragraph [0051], The reconstruction path can be used to maintain reference frame synchronization between the encoder 400 and a corresponding decoder);  and where the encoding system further comprises a bitstream generator that is coupled to output a compressed bitstream (Wang, Paragraph [0046], The encoder 400 can encode an input video stream 402, such as the video stream 300 shown in FIG. 3 to generate an encoded (compressed) bitstream 404)
representing the one or more tensors generated by the encoding system using the stored parameters (Wang, Paragraph [0046], the encoder 400 may include a forward path for generating the compressed bitstream 404. [0076], The frames are next encoded multiple times with different encoding options (also called parameters herein) to generate encoded blocks starting at 804. , the quantization parameter is the same in at least two sets of encoding options. Various sets of encoding options are possible, where desirably at least one value of an encoding option and/or at least one encoding option is different in each set of encoding options).
Wang and Sjolund are analogous since both of them are dealing with encoding using neural network. Sjolund provided a way of dealing with encoding and decoding of training content by using the neural network. Wang provided a way of dealing with encoding and decoding using neural network by generating the bitstream and adjust the model using the quality level. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate model adjustment taught by Wang into modified invention of Sjolund such that during the process of encoding and decoding system will be able to using the quality level to gradually adjust the result by using the bitstream based on the quality in order to create the best result when dealing with encoding and/or decoding when using the neural network.
	The combination does not explicitly disclose but Gokmen teaches and an encoding loss indicating a length of a bitstream generated by compressing information about the one or more tensors output by the encoding portion (Gokmen, Paragraph [0067], [0074], [0095], [0118], Other error functions can include, for example, cross-entropy or logistic loss eight update rule where BL is length of the bit stream that is used during the update cycle. The data values for each layer in the CNN is typically represented using matrices ( or tensors in some examples) and computations are performed as matrix computations. A set of reference weights have a fixed resistance and combine their outputs into a reference current that is provided to each of the hidden neurons. Because conductance values can only be positive numbers, some reference conductance is needed to encode both positive and negative values in the matrix);
and stopping the backpropagation after the loss function satisfies a criteria (Gokmen, Paragraph [0066], [0069], A CNN can include multiple such layers, where the output maps 530 from a previous layer are used as input maps 510 for a subsequent layer. The backpropagation algorithm can be used to learn the weight values of the filters. The network is configured to end with the output layer having only one large positive value in one neuron, which then demonstrates which character the network has computed to be the most likely handwritten input character);
Gokmen and Sjolund are analogous since both of them are dealing with encoding using neural network. Sjolund provided a way of dealing with encoding and decoding of training content by using the neural network. Gokmen provided a way of dealing with encoding and decoding using neural network by using the  bitstream and adjust result based on the backpropagation process by using the losing function. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate backpropagating process taught by Gokmen into modified invention of Sjolund such that during the process of encoding and decoding system will be able to use the loss function gradually adjust the result based on bitstream adjusting which will create more efficient and accurate encoding and decoding result when using the neural network.


Regarding Claim 2, the combination of Sjolund, Wang and Gokmen teaches the invention in claim 1.
The combination further teaches wherein the paths of the encoding portion are organized in a branching structure (Wang, Paragraph [0070], classifier to determine, for a given partition node, whether to continue the search down to its child nodes, or perform the early termination and take the current block size as the final one for the particular branch),
and wherein the paths of the decoding portion are organized into a corresponding branching structure (Wang, Paragraph [0044], [0050], The entropy-encoded coefficients and information used to decode the block, which may include the type of prediction used, motion vectors, and quantizer values, can be output to the compressed bitstream. A frame 330 may include blocks. a block can include a 16×16 group of pixels, an 8×8 group of pixels, an 8×16 group of pixels, or any other group of pixels).
Wang and Sjolund are analogous since both of them are dealing with encoding using neural network. Sjolund provided a way of dealing with encoding and decoding of training content by using the neural network. Wang provided a way of dealing with encoding and decoding using neural network by using structured way of handling the encoding/decoding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate structure configuration taught by Wang into modified invention of Sjolund such that during the process of encoding and decoding system will be able to use and adjust blocked structure to divide the data when dealing with encoding/decoding in order to create the better result when dealing with encoding and/or decoding when using the neural network.

Regarding Claim 6, the combination of Sjolund, Wang and Gokmen teaches the invention in claim 1.
The combination further teaches wherein input to the encoding system includes images (Sjolund, Paragraph [0059], The image processing logic 120 in the radiotherapy processing computing system 110 is depicted as implementing an image representation workflow 130, performing aspects of encoding).

Regarding Claim 7, the combination of Sjolund, Wang and Gokmen teaches the invention in claim 1.
The combination further teaches wherein input to the encoding system includes frames of a video (Wang, Paragraph [0003], An aspect of a method described herein includes generating, using recursive partitioning, encoded blocks by encoding a training video frame multiple times using different sets of encoding options).
Wang and Sjolund are analogous since both of them are dealing with encoding using neural network. Sjolund provided a way of dealing with encoding and decoding of training content by using the neural network. Wang provided a way of dealing with encoding and decoding using neural network by processing video stream data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate video processing for encoding/decoding taught by Wang into modified invention of Sjolund such that during the process of encoding and decoding system will be able to process not only the image data but also the video data which increase the flexibility and provide more functionality for handling encoding and/or decoding when using the neural network.

Regarding Claim 8, the combination of Sjolund, Wang and Gokmen teaches the invention in claim 1.
The combination further teaches wherein the encoding portion of the autoencoder stored on the computer readable storage medium (Sjolund, Paragraph [0012], a system ( e.g., a computing system) for operation of a modality-agnostic imaging processing model, includes encode the imaging data [0013], a machine-readable medium or other storage device, which provides the instructions to implement, perform, or coordinate the electronic operations for these techniques and system configurations).
Sjolund does not explicitly disclose but Wang further includes an encoding controller that is coupled to identify which of the one or more produced tensors to include in the compressed bitstream based on the quality level (Wang, Paragraph [0046], ] The encoder 400 can encode an input video stream 402, such as the video stream 300 shown in FIG. 3 to generate an encoded (compressed) bitstream. [0024], While encoding quality is ensured, this technique is computationally complex and consumes substantial computing resources).
As explained in rejection of claim 1, the obviousness for combining of quality level of Wang into Sjolund is provided above.

Regarding Claim 9, the combination of Sjolund, Wang and Gokmen teaches the invention in claim 1.
The combination further teaches wherein generating the bitstream comprises combining the one or more tensors and compressing the combination (Wang, Paragraph [0050], ] Other variations of the decoder 500 can be used to decode the compressed bitstream. [0060], Video coding may include compressing the information included in an original, or input, frame. [0066], Although described herein with reference to matrix <read on tensors> or Cartesian representation of a frame for clarity, a frame may be stored, transmitted, processed, or any combination thereof, in any data structure such that pixel values may be efficiently represented for a frame or image).
Wang and Sjolund are analogous since both of them are dealing with encoding using neural network. Sjolund provided a way of dealing with encoding and decoding of training content by using the neural network. Wang provided a way of dealing with encoding and decoding using neural network by generating the bitstream and adjust the model using the different structure and compressed bitstream. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate model adjustment using different structure taught by Wang into modified invention of Sjolund such that during the process of encoding and decoding system will be able to using the quality level to gradually adjust the result by using the compressed bitstream and structure in order to create the best result when dealing with encoding and/or decoding when using the neural network.

Regarding Claim 10, the combination of Sjolund, Wang and Gokmen teaches the invention in claim 1.
The combination further teaches wherein combining the one or more tensors includes combining the quality level with the one or more tensors
(Wang, Paragraph [0052], [0111], the encoder 400 can be used to encode the compressed bitstream 404. For example, a non-transform based encoder 400 can quantize the residual block directly without the transform unit 420. In some implementations, the quantization unit 430 and the dequantization unit 450 may be combined into a single unit. To ensure the encoding quality while speeding encoding, blocks with sizes 32×32 and 16×16 may be encouraged to early terminate more than the 64×64 blocks. A higher threshold for the classifier C32 is thus used).
As explained in rejection of claim 1, the obviousness for combining of quality level of Wang into Sjolund is provided above.



Claims 14, 15, 19, 20, 21, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund et al. (US 20190332900 A1, hereinafter Sjolund), in view of Wang et a. (US 20180227585 A1, hereinafter Wang), further in view of Gokmen (US 20180075338 A1) and Kuusela et al. (US 20190124349 A1, hereinafter Kuusela)

Regarding Claim 14, Sjolund teaches decoding system stored on a computer readable storage medium (Sjolund, Paragraph [0012], a system ( e.g., a computing system) for operation of a modality-agnostic imaging processing model, includes encode the imaging data [0013], a machine-readable medium or other storage device, which provides the instructions to implement, perform, or coordinate the electronic operations for these techniques and system configurations),
wherein the decoding system is manufactured by a process comprising (Sjolund, Paragraph [0012], [0059], a system ( e.g., a computing system) for operation of a modality-agnostic imaging processing model, includes: processing circuitry comprising. The image processing logic 120 in the radiotherapy processing computing system is depicted as implementing an image representation workflow, performing aspects of encoding (132), fusion (134), and decoding):
 obtaining training content that comprises a plurality of examples (Sjolund, Paragraph [0004], Most state-of-the-art methods for machine learning in medical imaging can be summarized as function approximation; training data consisting of input-output pairs of some type);
initializing an autoencoder that comprises (Sjolund, Paragraph [0009], The present disclosure also includes examples of encoder models (including variational autoencoder models implemented by a neural network):
 an encoding portion that comprises a neural network having a plurality of paths (Sjolund, Paragraph [0024], [0033], FIG. 8 illustrates data processing operations performed by a neural network of a variational autoencoder, employed in an exemplary encoding process for generating a latent representation of an imaging input. obtain data for training all paths of a trained model),
where the encoding portion receives an input and generates a plurality of tensors at each of the paths (Sjolund, Paragraph [0010], fusing the encoded imaging data, by mapping the respective latent representations to a fused latent representation of the encoded imaging data, such that the mapping conserves respective latent variables <read on plurality of tensors> corresponding to a spatial representation of the respective latent representations),
and a decoding portion that comprises a neural network having a plurality of paths that correspond to the paths of the encoding portion (Sjolund, Paragraph [0025], FIGS. 9 and 10 illustrate data processing operations performed by neural networks of a respective encoder and decoder, employed in an exemplary encoding process for generating and using a latent representation of an imaging input; [0143], the input (1210) can be converted by the encoder (1220) to a fused latent representation (1230), and can also be converted back by the decoder (1240)),
where the decoding portion receives the plurality of tensors at the corresponding plurality of paths and reconstructs the input therefrom (Sjolund, Paragraph [0036], an encoding step of a processing technique is used to map each input datum to a shared latent representation. This is followed by a fusion step, in which all the resulting data points are reduced to a single data point. This produces a unified representation. By passing the unified representation through a decoding step, the input data can be (approximately) reconstructed.  [0106], The encoder E takes data as input and maps it to a latent variable z <read on tensors>, while the decoder D takes the latent variable z and reconstructs the input from it);
[[ for each of a plurality of the examples of the training content:  selecting a quality level;
selecting one or more corresponding paths through the encoder and decoder portions of the autoencoder based on the selected quality level; ]] repeatedly backpropagating one or more error terms obtained from a loss function to update a set of parameters of the autoencoder(Sjolund, Paragraph [0140], The decoder is constructed by two blocks of convolutional layers and activation layers. A skip connection may be established between the input and output of each block to enhance the gradient flow for backpropagation. It is noted since it’s repeatedly backpropagating for each block), the backpropagating performed only through the selected paths (Sjolund, Paragraph [0140], A skip connection may be established between the input and output of each block to enhance the gradient flow for backpropagation),
wherein the loss function comprises: a reconstruction loss indicating a dissimilarity between the input and the reconstructed input (Sjolund, Paragraph [0145], The L2 reconstruction loss was also replaced by segmentation loss in the cost function),
[[ and an encoding loss indicating a length of a bitstream generated by compressing information about the one or more tensors output by the encoding portion;
and stopping the backpropagation after the loss function satisfies a criteria;
]] and storing the set of parameters of the decoding portion of the autoencoder on the computer readable storage medium as parameters of the decoding system (Sjolund, Paragraph [0012], [0038], a storage medium comprising instructions, which when executed by the at least one processor, cause the processor to: process imaging data produced from a medical imaging modality; encode the imaging data to a latent representation based on a defined data encoding; perform mapping of the encoded imaging data to a common latent representation, that conserves respective latent variables corresponding to a spatial representation of the latent representation; the configuration, use, and output of such variational autoencoders, and the fashion in which encoding and decoding from a variational autoencoder may be used to map to a latent space for multiple types or modes of modalities),
[[ wherein the decoding system comprises a tensor generator that is configured to receive and decompress a compressed bitstream comprising one or more tensors representing an input , and where the decoding portion is configured to receive the one or more tensors and generate a reconstruction of the input therefrom using the stored parameters. ]]
Sjolund does not explicitly disclose but Wang teaches for each of a plurality of the examples of the training content (Wang, Paragraph [0075], the training frames could have background content with little change in color within the frame, foreground objects with edges, screen casting content, etc. Different characteristics allow the training frames, when encoded, to provide a variety of training data for different block sizes):
 selecting a quality level (Wang, Paragraph [0077], [0133], for a training frame thus results in training data that considers different encoding options or parameters for the same input content (e.g., the input frame). The multi-level error control scheme proposed herein controls quality loss);
selecting one or more corresponding paths through the encoder and decoder portions of the autoencoder based on the selected quality level (Wang, Paragraph [0051], The reconstruction path can be used to maintain reference frame synchronization between the encoder 400 and a corresponding decoder);
and where the decoding portion is configured to receive the one or more tensors and generate a reconstruction of the input therefrom using the stored parameters (Wang, Paragraph [0046], the encoder 400 may include a forward path for generating the compressed bitstream 404. [0076], The frames are next encoded multiple times with different encoding options (also called parameters herein) to generate encoded blocks starting at 804. , the quantization parameter is the same in at least two sets of encoding options. Various sets of encoding options are possible, where desirably at least one value of an encoding option and/or at least one encoding option is different in each set of encoding options).
Wang and Sjolund are analogous since both of them are dealing with encoding using neural network. Sjolund provided a way of dealing with encoding and decoding of training content by using the neural network. Wang provided a way of dealing with encoding and decoding using neural network by generating the bitstream and adjust the model using the quality level. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate model adjustment taught by Wang into modified invention of Sjolund such that during the process of encoding and decoding system will be able to using the quality level to gradually adjust the result by using the bitstream based on the quality in order to create the best result when dealing with encoding and/or decoding when using the neural network.
The combination does not explicitly disclose but Gokmen teaches and an encoding loss indicating a length of a bitstream generated by compressing information about the one or more tensors output by the encoding portion (Gokmen, Paragraph [0067], [0074], [0095], [0118], Other error functions can include, for example, cross-entropy or logistic loss eight update rule where BL is length of the bit stream that is used during the update cycle. The data values for each layer in the CNN is typically represented using matrices ( or tensors in some examples) and computations are performed as matrix computations. A set of reference weights have a fixed resistance and combine their outputs into a reference current that is provided to each of the hidden neurons. Because conductance values can only be positive numbers, some reference conductance is needed to encode both positive and negative values in the matrix);
and stopping the backpropagation after the loss function satisfies a criteria (Gokmen, Paragraph [0066], [0069], A CNN can include multiple such layers, where the output maps 530 from a previous layer are used as input maps 510 for a subsequent layer. The backpropagation algorithm can be used to learn the weight values of the filters. The network is configured to end with the output layer having only one large positive value in one neuron, which then demonstrates which character the network has computed to be the most likely handwritten input character);
Gokmen and Sjolund are analogous since both of them are dealing with encoding using neural network. Sjolund provided a way of dealing with encoding and decoding of training content by using the neural network. Gokmen provided a way of dealing with encoding and decoding using neural network by using the  bitstream and adjust result based on the backpropagation process by using the losing function. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate backpropagating process taught by Gokmen into modified invention of Sjolund such that during the process of encoding and decoding system will be able to use the loss function gradually adjust the result based on bitstream adjusting which will create more efficient and accurate encoding and decoding result when using the neural network;
The combination does not explicitly disclose but Kuusela teaches wherein the decoding system comprises a tensor generator that is configured to receive and decompress a compressed bitstream comprising one or more tensors representing an input (Kuusela, Paragraph [0019], [0020], Typical video compression and decompression techniques use regular motion compensation, which use inter-frame redundancies to predict motion based on temporal similarities between video frames or intra-frame redundancies to predict motion based on spatial similarities within individual video frames. a hardware component may be configured to encode an input video stream including frames into a compressed bitstream and/or to decode a compressed bitstream into an output video stream for display).
Kuusela and Sjolund are analogous since both of them are dealing with encoding. Sjolund provided a way of dealing with encoding and decoding of training content by using the neural network. Kuusela provided a way of dealing with encoding and decoding by generating the bitstream and adjust the model based on configuration of decompressing and compressing process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate decompressing process taught by Kuusela into modified invention of Sjolund such that during the process of encoding and decoding system will be able to gradually adjust the result by using the bitstream based on the video compression and decompression technique in order to properly tracking and process the change of data when dealing with encoding and/or decoding of the data when using the neural network.

	Regarding Claim 15, the combination of Sjolund, Wang, Gokmen and Kuusela teaches the invention in claim 14.
The combination further teaches wherein the paths of the encoding portion are organized in a branching structure(Wang, Paragraph [0070], classifier to determine, for a given partition node, whether to continue the search down to its child nodes, or perform the early termination and take the current block size as the final one for the particular branch),
and wherein the paths of the decoding portion are organized into a corresponding branching structure (Wang, Paragraph [0044], [0050], The entropy-encoded coefficients and information used to decode the block, which may include the type of prediction used, motion vectors, and quantizer values, can be output to the compressed bitstream. A frame 330 may include blocks. a block can include a 16×16 group of pixels, an 8×8 group of pixels, an 8×16 group of pixels, or any other group of pixels).
Wang and Sjolund are analogous since both of them are dealing with encoding using neural network. Sjolund provided a way of dealing with encoding and decoding of training content by using the neural network. Wang provided a way of dealing with encoding and decoding using neural network by using structured way of handling the encoding/decoding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate structure configuration taught by Wang into modified invention of Sjolund such that during the process of encoding and decoding system will be able to use and adjust blocked structure to divide the data when dealing with encoding/decoding in order to create the better result when dealing with encoding and/or decoding when using the neural network.

Regarding Claim 19, the combination of Sjolund, Wang, Gokmen and Kuusela teaches the invention in claim 14.
The combination further teaches wherein output of the decoding system includes images (Sjolund, Paragraph [0059], The image processing logic 120 in the radiotherapy processing computing system 110 is depicted as implementing an image representation workflow 130, performing aspects of encoding, fusion and decoding (136) in connection with generating and using a shared latent representation).

Regarding Claim 20, the combination of Sjolund, Wang, Gokmen and Kuusela teaches the invention in claim 14.
The combination further teaches wherein output of the decoding system includes frames of a video (Wang, Paragraph [0003], [0010], An aspect of a method described herein includes generating, using recursive partitioning, encoded blocks by encoding a training video frame multiple times using different sets of encoding options; video stream for use in encoding and decoding in accordance with implementations of this disclosure.).).
Wang and Sjolund are analogous since both of them are dealing with encoding using neural network. Sjolund provided a way of dealing with encoding and decoding of training content by using the neural network. Wang provided a way of dealing with encoding and decoding using neural network by processing video stream data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate video processing for encoding/decoding taught by Wang into modified invention of Sjolund such that during the process of encoding and decoding system will be able to process not only the image data but also the video data which increase the flexibility and provide more functionality for handling encoding and/or decoding when using the neural network.

Regarding Claim 21, the combination of Sjolund, Wang, Gokmen and Kuusela teaches the invention in claim 14.
The combination further teaches wherein the decoding portion of the autoencoder stored on the computer readable storage medium (Sjolund, Paragraph [0012], a system ( e.g., a computing system) for operation of a modality-agnostic imaging processing model, includes encode the imaging data [0013], a machine-readable medium or other storage device, which provides the instructions to implement, perform, or coordinate the electronic operations for these techniques and system configurations)  includes  a decoding controller that is coupled to identify which of the one or more received tensors to input into the decoding portion for generating the reconstruction
(Sjolund, Paragraph [0011], the image processing operation may involve at least one of: segmentation, denoising, synthesis, classification, regression, or reconstruction operations. [0039], the encoding and decoding operations disclosed herein may be designed to be specific to a particular modality or imaging type or characteristic. However, the use of generic encoding and decoding operations enable the application of the trained model to a previously unseen type of input modality[0055], The output device 146 may include one or more display screens that display medical images, interface information, treatment planning parameters (e.g., contours, dosages, beam angles, labels, maps, etc.) treatment plans, a target, localizing a target and/or tracking a target, or any related information to the user. The input device 148 connected to the user interface 142 may be a keyboard, a keypad, a touch screen or any type of device that a user may input information to the radiotherapy system).

Regarding Claim 22, the combination of Sjolund, Wang, Gokmen and Kuusela teaches the invention in claim 14.
The combination further teaches wherein generating the bitstream comprises combining the one or more tensors and compressing the combination (Wang, Paragraph [0050], ] Other variations of the decoder 500 can be used to decode the compressed bitstream. [0060], Video coding may include compressing the information included in an original, or input, frame. [0066], Although described herein with reference to matrix <read on tensors> or Cartesian representation of a frame for clarity, a frame may be stored, transmitted, processed, or any combination thereof, in any data structure such that pixel values may be efficiently represented for a frame or image).
Wang and Sjolund are analogous since both of them are dealing with encoding using neural network. Sjolund provided a way of dealing with encoding and decoding of training content by using the neural network. Wang provided a way of dealing with encoding and decoding using neural network by generating the bitstream and adjust the model using the different structure and compressed bitstream. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate model adjustment using different structure taught by Wang into modified invention of Sjolund such that during the process of encoding and decoding system will be able to using the quality level to gradually adjust the result by using the compressed bitstream and structure in order to create the best result when dealing with encoding and/or decoding when using the neural network.

Regarding Claim 23, the combination of Sjolund, Wang, Gokmen and Kuusela teaches the invention in claim 22.
The combination further teaches wherein combining the one or more tensors includes combining the quality level with the one or more tensors (Wang, Paragraph [0052], [0111], the encoder 400 can be used to encode the compressed bitstream 404. For example, a non-transform based encoder 400 can quantize the residual block directly without the transform unit 420. In some implementations, the quantization unit 430 and the dequantization unit 450 may be combined into a single unit. To ensure the encoding quality while speeding encoding, blocks with sizes 32×32 and 16×16 may be encouraged to early terminate more than the 64×64 blocks. A higher threshold for the classifier C32 is thus used).
As explained in rejection of claim 1, the obviousness for combining of quality level of Wang into Sjolund is provided above.



	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200145661 A1 - Method for encoding/decoding image, and device therefor
US 20030125933 A1 - Method and apparatus for accommodating primary content audio and secondary content remaining audio capability in the digital audio production process

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619